FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 RONALD WAYNE TAYLOR,                              No. 12-55030
            Petitioner-Appellant,
                                                     D.C. No.
                     v.                           3:10-cv-01122-
                                                     LAB-PCL
 SAN DIEGO COUNTY; ATTORNEY
 GENERAL FOR THE STATE OF
 CALIFORNIA; AUDREY KING,* Acting                    OPINION
 Executive Director, Coalinga State
 Hospital,
              Respondents-Appellees.


        Appeal from the United States District Court
          for the Southern District of California
         Larry A. Burns, District Judge, Presiding

                 Argued and Submitted
       November 17, 2014—San Francisco, California

                    Filed September 9, 2015




  *
    Audrey King is substituted for her predecessor pursuant to Fed. R.
App. P. 43(c)(2).
2                  TAYLOR V. SAN DIEGO CTY.

Before: Michael Daly Hawkins and Johnnie B. Rawlinson,
Circuit Judges, and Barbara M. G. Lynn, District Judge.**

                   Opinion by Judge Rawlinson


                           SUMMARY***


                          Habeas Corpus

    The panel affirmed the district court’s denial of a habeas
corpus petition challenging a state-court order committing the
petitioner indefinitely for involuntary treatment as a sexually
violent predator.

    The panel held that the district court did not err in
denying a claim that California’s Sexually Violent Predator
Act violates the Equal Protection Clause because it contains
release procedures that are more onerous than those placed on
other civilly committed detainees. The panel concluded that
individuals committed under California’s Lanterman-Petris
Short Act were not similarly situated to those committed
under the SVPA.

   The panel held that, given the absence of established
Supreme Court precedent, the district court also did not err in


    **
     The Honorable Barbara M. G. Lynn, District Judge for the United
States District Court for the Northern District of Texas, sitting by
designation.
  ***
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                TAYLOR V. SAN DIEGO CTY.                   3

denying a claim that the SVPA violates the Due Process
Clause because it contains a burden-shifting scheme requiring
the detainee to prove that he is no longer a sexually violent
predator in order to terminate his commitment.


                        COUNSEL

Kurt David Hermansen, Law Office of Kurt David
Hermansen, San Diego, California, for Petitioner-Appellant.

Kamala D. Harris, Attorney General of California, Julie
Garland, Senior Assistant Attorney General, Jennifer A.
Jadovitz, Deputy Attorney General, Kevin Vienna (argued),
Supervising Deputy Attorney General, San Diego, California,
for Respondent-Appellee.


                        OPINION

RAWLINSON, Circuit Judge:

     In this appeal, Ronald Taylor (Taylor) seeks federal
habeas corpus relief from a state-court order committing him
indefinitely for involuntary treatment as a sexually violent
predator, in accordance with California law. Two issues were
certified for appeal by a motions panel of this Court. The
first issue is whether California’s Sexually Violent Predator
Act violates the Equal Protection Clause because it contains
release procedures that are more onerous than those placed on
other civilly committed detainees. The second is whether the
statute violates the federal Due Process Clause because it
contains a burden-shifting scheme requiring the detainee to
4                TAYLOR V. SAN DIEGO CTY.

prove that he is no longer a sexually violent predator in order
to terminate his commitment.

    On habeas review, we affirm the district court’s denial of
Taylor’s habeas petition because the state courts’ denial of
relief was not contrary to or an unreasonable application of
controlling Supreme Court precedent.

I. BACKGROUND

    Taylor was convicted of committing forcible rape in
1975, 1979, and 1989 against three separate victims. The
state courts determined that Taylor was a sexually violent
predator, and in 2005, Taylor was committed to the State
Department of Mental Health.

    The pre-2006 version of the statute limited civil
commitments to two-year terms and only permitted
extensions when the state proved beyond a reasonable doubt
that the committed person remained a sexually violent
predator. See California Welfare and Institutions Code
§ 6604 (2005). In late 2006, the statute was substantially
changed through the initiative process. Among other
changes, Proposition 83 replaced the two-year civil
commitment period with an indefinite term of commitment.
See California Welfare and Institutions Code (W&I) § 6604
(2006); see also People v. McKee, 223 P.3d 566, 569–70
(Cal. 2010).

    Post-2006, at the initial hearing, the state is still required
to prove beyond a reasonable doubt that the individual meets
the statutory definition of sexually violent predator. See W&I
§ 6604; see also McKee, 223 P.3d at 569–70. Additionally,
the 2006 amendment requires the Department of State
                 TAYLOR V. SAN DIEGO CTY.                      5

Hospitals to annually examine the committed person and file
a report indicating whether the person still satisfies the
definition of a sexually violent predator, or whether a
conditional release or unconditional discharge is appropriate.
See id. § 6604.9(a),(b).

    If the Department of Mental Health finds that the person
warrants conditional release or unconditional discharge and
the state contests that finding, the state must prove beyond a
reasonable doubt that the person still meets the definition of
a sexually violent predator. See id. §§ 6604.9(d)–(f); 6605.
However, a committed person may file a petition for
conditional release before the court, “with or without the
recommendation or concurrence of the Director of State
Hospitals. . . . ” Id. § 6608(a). In that instance, the committed
person must prove by a preponderance of the evidence that he
no longer meets the statutory definition of a sexually violent
predator. See id. § 6608(i).

     After the statute was amended, the district attorney filed
a civil commitment petition pursuant to the amended statute,
seeking to recommit Taylor for an indeterminate period. The
trial judge found probable cause to believe that the allegations
that Taylor continued to meet the definition of a sexually
violent predator were true. A jury trial was held to determine
whether Taylor actually continued to meet the statutory
definition of a sexually violent predator. During trial,
psychologists who had evaluated Taylor testified.
6                   TAYLOR V. SAN DIEGO CTY.

        A. Trial Testimony.

        1. Dr. Dana Putnam

    Dr. Putnam explained that examination of a sexually
violent predator includes three prongs: 1) the offense of
conviction; 2) the existence of a qualifying mental disorder;
and 3) the likelihood that the accused will commit future
sexually violent acts due to his mental condition.

   Dr. Putnam testified that the sexual offenses committed
by Taylor satisfied the first prong of the evaluation criteria.

     Dr. Putnam diagnosed Taylor with “paraphilia not
otherwise specified relating to non-consenting behavior, non-
consenting sexual behavior, with females.”1 He found that
Taylor had a clear history of deviant aspects of rape, not
found in normative behavior, as evidenced by strangling a
fifty-year-old woman before raping her, or placing a
pillowcase over a woman’s head prior to raping her. He also
noted there were “sadistic element[s]” to Taylor’s rapes. In
addition, Dr. Putnam diagnosed Taylor with antisocial
personality disorder, which aggravated the paraphilia
disorder. Dr. Putnam also noted Taylor’s lack of remorse, as
he denied raping the victims or blamed them for the harm he
caused. The combination of disorders satisfied the second
prong of Dr. Putnam’s criteria.

    Finally, Dr. Putnam conducted a risk assessment to
determine Taylor’s likelihood to commit and be convicted of


    1
    Paraphilia generally involves “intense or current sexual fantasies,
urges, or behaviors over a period greater than six months that involve . . .
nonconsenting persons. . . .”
                TAYLOR V. SAN DIEGO CTY.                      7

another sexual offense. Following the assessment, Dr.
Putnam opined “that treatment in the community would not
suffice to reduce [Taylor’s] risk to the point that he would no
longer be likely to commit future sexually violent predatory
offenses.” Thus, Taylor met all three prongs of Dr. Putnam’s
criteria for continued civil commitment.

   2. Dr. John Hupka

    Dr. Hupka agreed with Dr. Putnam regarding the
appropriate evaluation criteria. He also shared Dr. Putnam’s
views that Taylor committed qualifying crimes, suffered from
paraphilia, a sexual deviance, and from an antisocial
personality disorder. Dr. Hupka joined Dr. Putnam in
predicting that Taylor would likely engage in sexually violent
predatory behavior if released.

    The jury returned a verdict finding that Taylor continued
to meet the criteria to be civilly committed as a sexually
violent predator, and Taylor was committed to the State
Department of Mental Health for an indeterminate term.

   B. State Court Decisions

    Among other arguments made before the California Court
of Appeal, Taylor asserted that the civil commitment statute
violated state and federal due process by placing the burden
of proof on him to establish eligibility for conditional release
and violated his state and federal right to equal protection, as
sexually violent predators are treated differently than other
civilly committed offenders. The Court of Appeal rejected
Taylor’s due process and equal protection claims.
8                TAYLOR V. SAN DIEGO CTY.

    After the California Supreme Court declined discretionary
review, Taylor filed a habeas petition in federal court.

    C. Federal Court Decision

    Relying on Jones v. United States, 463 U.S. 354, 356–57
(1983) and the state court’s findings, the magistrate judge
recommended denial of Taylor’s due process challenge to the
portion of the statute assigning the burden of proof to the
petitioner to establish that he no longer qualified as a sexually
violent predator. The magistrate judge noted the absence of
clearly established federal law prohibiting California from
assigning Taylor the burden of proof. Therefore, the
magistrate judge found that the state court did not
unreasonably apply clearly established federal law.

    Citing Addington v. Texas, 441 U.S. 418, 431 (1979), the
magistrate judge noted that to decide Taylor’s equal
protection claim, the appropriate inquiry is whether state law
treated all similarly situated detainees the same. The
magistrate judge mentioned the state appellate court’s
reliance on Hubbart v. Knapp, 379 F.3d 773, 781–82 (9th Cir.
2004). In Hubbart, this court determined that the state court
reasonably found that sexually violent predators were not
denied equal protection when compared to other civilly
committed offenders. See Hubbart, 379 F.3d at 782. The
Hubbart panel recognized the distinction between sexually
violent predators and mentally disordered offenders, and
discerned no conflict with clearly established federal law.
See id. Further, the Hubbart panel determined that even if
sexually violent predators were similarly situated to other
civilly committed offenders, the sexually violent predator
statute was narrowly tailored to further the state’s compelling
interest in containing sexually violent predators. See id. at
                TAYLOR V. SAN DIEGO CTY.                      9

781–82. The magistrate judge ultimately determined that the
state court decision was not contrary to or an unreasonable
application of clearly established federal law. The district
court adopted the magistrate judge’s findings in their entirety.

    This court subsequently granted a certificate of
appealability as to the following issues: “1) whether
California’s SVPA violates the Equal Protection Clause; and
2) whether the SVPA violates the Due Process Clause
because it places a burden on the petitioner to prove he is no
longer dangerous in order to terminate his detention.”
(citations omitted).

II. STANDARDS OF REVIEW

    Under the Antiterrorism and Effective Death Penalty Act
of 1996 (AEDPA), we review the district court’s denial of a
federal habeas petition de novo. See Hibbler v. Benedetti,
693 F.3d 1140, 1145–46 (9th Cir. 2012). To prevail, a habeas
petitioner must demonstrate that the state court’s decision
was contrary to or involved an unreasonable application of
United States Supreme Court precedent. See Burt v. Titlow,
134 S. Ct. 10, 15 (2013). The petitioner must establish that
“the state court’s ruling on the claim being presented in
federal court was so lacking in justification that there was an
error . . . beyond any possibility for fairminded
disagreement. . . .” Id. at 16 (citation omitted). It is not
within a federal habeas court’s province “to reexamine state-
court determinations on state-law questions. . . .” Hayes v.
Ayers, 632 F.3d 500, 517 (9th Cir. 2011) (citation omitted).
We review the last reasoned decision from the state courts.
See Hibbler, 693 F.3d at 1146.
10                TAYLOR V. SAN DIEGO CTY.

III.      DISCUSSION

       A. Equal Protection Claim

    Taylor submits that the state court’s denial of his equal
protection claim was contrary to Baxstrom v. Herold,
383 U.S. 107 (1966). Taylor specifically argues that
individuals who are committed under the Lanterman-Petris
Short (LPS) Act2 are similarly situated to those committed
under the Sexually Violent Predators Act, yet the former are
treated more favorably.

     Under the LPS Act, an individual may be involuntarily
committed for increasingly longer periods, commencing with
an initial detention of 72 hours for evaluation and treatment
of a person who is a danger to himself or others or gravely
disabled. See In re Smith, 178 P.3d 446, 456 (2008). The
initial commitment may be extended for 14 days of extensive
treatment and an additional 14 days if the individual is
suicidal. See id. An additional 30-day confinement is
available if further intensive treatment is indicated. See id.
An individual who is determined to be “imminently
dangerous” may be involuntarily committed for 180 days
“beyond the 14-day period.” Id. The 180-day commitment
requires a showing that an individual:

          as a result of mental disorder or mental defect,
          presents a demonstrated danger of inflicting
          substantial physical harm upon others; and
          must have attempted, inflicted, or made a
          serious threat of substantial physical harm

  2
    The Lanterman-Petris Short Act is codified at California Welfare &
Institutions Code § 5000, et seq.
                TAYLOR V. SAN DIEGO CTY.                     11

       upon another . . . that . . . resulted in his being
       taken into custody, or must have expressed a
       serious threat of substantial physical harm
       upon another within seven days of being taken
       into custody and that threat . . . resulted in his
       being taken into custody.

Id. (citations and internal quotation marks omitted).

    Renewable one-year “conservatorships” are provided for
in the LPS Act if an individual is “found to be gravely
disabled either by being manifestly unable to take care of
oneself or being in custody on a criminal charge and found
incompetent to stand trial and having a mental disorder
causing one to be dangerous to others.” Id. (citations
omitted).

    Because those committed under the LPS are subject to
one-year renewable periods of detention, rather than the
indeterminate detention available under the Sexually Violent
Predators Act, Taylor asserts an equal protection claim.

    The state counters that the California Supreme Court has
affirmed that those detained pursuant to the LPS Act are not
similarly situated to sexually violent predators. See McKee,
223 P.3d at 580–81; see also Litmon v. Harris, 768 F.3d
1237, 1243 (9th Cir. 2014) (concluding that mentally
disordered offenders and mentally disordered sex offenders
are not similarly situated to sexually violent predators). The
state maintains that LPS Act detainees do not pose the same
special dangers as sexually violent predators; that sexually
violent predators have not demonstrated the capacity to avoid
future felonious conduct; and that LPS Act detainees are
12                  TAYLOR V. SAN DIEGO CTY.

gravely disabled and unable to care for themselves, or “so
impaired as to be incompetent to stand trial . . .”

    The state’s argument is more compelling. When
conducting an equal protection analysis, we first identify the
groups being compared. “The groups must be comprised of
similarly situated persons so that the factor motivating the
alleged discrimination can be identified. . . .” Arizona Dream
Act Coal. v. Brewer, 757 F.3d 1053, 1064 (9th Cir. 2014)
(citation omitted). While the group members may differ in
some respects, they must be similar in the respects pertinent
to the State’s policy. See id.

    Although both sexually violent predators and LPS Act
detainees are civilly detained, that is where the similarity
ends in respect to California’s policy concerns. California
has enacted a detailed statutory scheme distinguishing the two
classifications of mentally ill individuals.        Cf. W&I
               3
§ 6600(a)–(h) ; W&I § 5008 (defining the prospective
committed individual as suffering from a “mental health
disorder”).

    Taylor’s reliance on Baxstrom is misplaced. Baxstrom
involved a statutory scheme in which mentally ill prisoners
were transferred to civil commitment upon the expiration of
their sentences without a jury trial to demonstrate whether
confinement was still warranted. See Baxstrom, 383 U.S. at


  3
    See, e.g., W&I § 6600(a)(1): “Sexually violent predator means a
person who has been convicted of a sexually violent offense against one
or more victims and who has a diagnosed mental disorder that makes the
person a danger to the health and safety of others in that it is likely that he
or she will engage in sexually violent criminal behavior.” (internal
quotation marks omitted) (emphasis added).
                TAYLOR V. SAN DIEGO CTY.                     13

111–13. All other mentally ill individuals were afforded a
jury trial “of the question of their sanity.” Id. at 111. The
Supreme Court held that, having made a jury trial available
on the issue of sanity, the state could not arbitrarily withhold
a jury trial from some mentally ill persons. There was no
basis for distinguishing mentally ill persons nearing the end
of a prison term from other mentally ill persons in terms of
“the opportunity to show whether a person is mentally ill at
all.” Id. This reasoning is inapplicable to Taylor’s situation.
Under California’s statutory scheme, Taylor had the same
opportunity as all other civilly committed persons to
challenge the petition seeking his commitment. See W&I
§ 6604.

    Taylor’s reliance on Jackson v. Indiana, 406 U.S. 715
(1972) is similarly unavailing. In Jackson, the petitioner
demonstrated mental defectiveness and had pending criminal
charges filed against him when the trial court civilly
committed him until he was certified as sane. See 406 U.S.
at 717–19. Given Jackson’s condition and the dim prognosis
from the two treating psychologists, he was unlikely to ever
be deemed competent to stand trial. See id. at 718–19. Under
these circumstances, the Supreme Court determined that
“subjecting Jackson to a more lenient commitment standard
and to a more stringent standard of release than those
generally applicable to all others not charged with offenses,
and by thus condemning him in effect to permanent
institutionalization without the showing required for
commitment or the opportunity for release” under other
statutory provisions violated the Equal Protection Clause. Id.
at 730.

   Unlike the facts in Jackson, the Sexually Violent Predator
Act does not create a capricious custody scheme in violation
14              TAYLOR V. SAN DIEGO CTY.

of equal protection tenets. Sexually violent predators are only
designated as such after: 1) two psychologists and/or
psychiatrists evaluate the individual to determine if he has
committed a sexually violent crime and otherwise meets the
sexually violent predator criteria, including likelihood of re-
offending; 2) the state files a petition for civil commitment;
3) there is a probable cause hearing to determine whether the
petition allegations are true beyond a reasonable doubt; and
4) a jury renders a verdict finding beyond a reasonable doubt
that the accused meets the statutory definition of a sexually
violent predator. See W&I §§ 6601(d)–(i); 6603(a). All of
these conditions were met for Taylor. Most importantly, just
as with other civilly committed detainees, Taylor has an
opportunity for release. See id. at §§ 6604.9(d)–(f);
6605(a)–(c); see also 6608(a)–(k).

    California’s expressed legislative policy is to protect the
public from the increased danger posed by sexually violent
predators. See Litmon, 768 F.3d at 1242. Considering this
policy, both we and the state of California have recognized
that sexually violent predators are not similarly situated to
other civilly committed individuals. See id. at 1243; see also
McKee, 223 P.3d at 581 (noting that “those who are
reasonably determined to represent a greater danger may be
treated differently”).

    We are not persuaded by Taylor’s attempt to distinguish
Hubbart because that case involved a pre-Proposition 83
version of the Sexually Violent Predator Act. Both the
former and current versions of the statute contain virtually
identical definitions of a sexually violent predator and both
versions aim to identify, treat and detain those individuals
identified under the statute. See W&I § 6600(a)(1) (2005);
see also W&I §§ 6600(a)(1) (2006). Therefore, our ruling in
                TAYLOR V. SAN DIEGO CTY.                     15

Hubbart remains the law of the circuit. See United States v.
Hieng, 679 F.3d 1131, 1139 (9th Cir. 2012). In any event, we
have made the same ruling post-Proposition 83. See Litmon,
768 F.3d at 1243 (holding that sexually violent predators are
not similarly situated to other civil detainees).

    Taylor also suggests that we should employ the more
expansive California equal protection analysis. But we are
not bound by state law when deciding an issue raised under
the United States Constitution. See Slovik v. Yates, 556 F.3d
747, 753 n.6 (9th Cir. 2009).

    In sum, the California Court of Appeal did not
unreasonably apply clearly established federal law to Taylor’s
equal protection claim by determining that sexually violent
predators are not similarly situated to other civilly committed
offenders. See Seeboth v. Allenby, 789 F.3d 1099, 1105–06
(9th Cir. 2015) (so holding and similarly rejecting petitioner’s
reliance on Baxstrom).

   B. Due Process Claim

    Taylor contends that the California Court of Appeal
decision rested on an unreasonable application of Addington
and Jones. He submits that “Jones expressly did not approve
release proceedings that shifted the burden to the committed
individual . . .” He further contends that under Addington,
441 U.S. at 432–33, the Due Process Clause compels a
showing by the state through clear and convincing evidence
that the committed individual is both mentally ill and
dangerous. Specifically, Taylor posits that the Sexually
Violent Predator Act impermissibly shifts the burden of
proof, requiring a committed sexually violent predator to
16              TAYLOR V. SAN DIEGO CTY.

prove by a preponderance of the evidence that he no longer
meets the statutory definition of a sexual predator.

    The state counters that Taylor’s due process challenge
must fail because no Supreme Court precedent prohibited
amendments to the Sexually Violent Predator Act to change
the burden to the detainee to establish the right to release.

    Due process is a flexible standard requiring such
“procedural protections as the particular situation
demands[.]” Wilkinson v. Austin, 545 U.S. 209, 224 (2005)
(citation omitted).      The California Court of Appeal
determined that in Jones, the United States Supreme Court
“implicitly approved a review procedure similar to the one”
used in Taylor’s proceedings. The Court of Appeal noted that
the Jones statutory scheme provided several alternatives for
the detainee to seek release. As in the Sexually Violent
Predator Act, under the procedure at issue in Jones, the
detainee was entitled to a judicial hearing to determine
eligibility for release, where he was required to prove by a
preponderance of the evidence that he was no longer mentally
ill or dangerous. In the alternative, he could obtain a
certificate of recovery from the requisite state agency. See
Jones, 463 U.S. at 356–57. The presence of these procedural
safeguards persuaded the Supreme Court that the statutory
scheme was constitutionally permissible. In similar fashion,
and as described, the Sexually Violent Predator Act also
provides several mechanisms through which a petitioner may
terminate his indefinite term of confinement. Contrary to
Taylor’s argument, the California Court of Appeal reasonably
relied on the Supreme Court’s rationale in Jones as clearly
established federal law.
                TAYLOR V. SAN DIEGO CTY.                     17

    Addington is not clearly established federal law on the
issue of re-commitment procedures because Addington
addressed only the state’s burden of proof for initial
commitment. See 441 U.S. at 432–33. Therefore, it cannot
be fairly said that the holding in Addington approving a clear
and convincing standard of proof as constitutionally
permissible applies in the context of a re-commitment.
Taylor urges us to extend the holding of Addington to the re-
commitment process. However, the Supreme Court has
recently clarified that a state court is not required to extend
the holding of a Supreme Court case to avoid unreasonably
applying federal law. See White v. Woodall, 134 S. Ct. 1697,
1706 (2014).

     Foucha v. Louisiana, 504 U.S. 71 (1992), does not
constitute clearly established law either. In Foucha, the
defendant was insane and dangerous at the time of his
conviction; he was found not guilty by reason of insanity.
See id. at 74, 76. However, the defendant was not mentally
ill at the time of his commitment. See id. at 78. The Supreme
Court determined that the Louisiana statute failed to provide
fair and reasonable procedures because Foucha’s continued
confinement was on the basis of dangerousness alone. See id.
at 85–86. To pass constitutional muster, a civil confinement
statute must commit an offender based on a finding of
dangerousness and of a present mental illness. See id. at 86.

     Unlike in Foucha, Taylor was not confined based solely
on a finding of dangerousness. Moreover, as noted above,
fair and reasonable procedures and safeguards exist to ensure
that a sexually violent predator is confined only as long as the
person is mentally ill and dangerous. See W&I § 6600(a)(1).
18              TAYLOR V. SAN DIEGO CTY.

    Importantly, the Supreme Court has not definitively
addressed the constitutionality of release procedures that
place the burden of proof upon the individual challenging
continued commitment. Cf. Addington, 441 U.S. at 432–33
(addressing initial commitment procedures).          In this
circumstance, where there is no clearly established federal
law, the state court decision cannot be deemed unreasonable.
See Glebe v. Frost, 135 S. Ct. 429, 431 (2014).

    Finally, neither Addington, Jones, nor Foucha were
decided under the AEDPA standard. Accordingly, they offer
no guidance for habeas review under the AEDPA. See Cullen
v. Pinholster, 131 S. Ct. 1388, 1410–11 (2011); Harrington
v. Richter, 562 U.S. 86, 101 (2011). As with his equal
protection claim, we conclude that the state court’s denial of
Taylor’s due process claim was not contrary to or an
unreasonable application of clearly established federal law.

IV.    CONCLUSION

    Sexually violent predators are in a special category of
civilly committed offenders because they have a
demonstrated sexually violent criminal history and are
mentally ill, thereby portending the likelihood of future
sexually violent behavior. Given the nature of the harm they
represent to themselves and the community, the state has an
elevated interest in ensuring that they are identified, treated,
and detained for as long as they meet the sexually violent
predator criteria. Because sexually violent predators are not
similarly situated to other categories of mentally impaired
detainees, the California Court of Appeal’s denial of Taylor’s
equal protection claim was not contrary to or an unreasonable
application of federal law.
                TAYLOR V. SAN DIEGO CTY.                  19

    Given the absence of established Supreme Court
precedent regarding the constitutionality of release
procedures that place the burden of proof upon the individual
challenging continued commitment, the California Court of
Appeal could not and did not unreasonably apply federal law
in denying Taylor’s due process claim.

   AFFIRMED.